DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 05/02/2022.

Claim Status
Claims 1-20 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 05/02/2022 have been fully considered but are not persuasive and moot in view of the new ground(s) of rejection.
Reading Applicants’ arguments that the prior art doesn’t teach: “assign Resource Units (RU) to the plurality of APs based on the demand information and individual bandwidth demands from individual APs of the plurality of APs relative to a total bandwidth demand for a total number of APs in the mesh network including bandwidth demand from the plurality of APs”, Examiner respectfully disagrees.
First, please notes the claim language clearly states “relative to a total bandwidth demand for a total number of APs” and not “based on a total bandwidth demand for a total number of APs” as seemed to be misunderstood by Applicants in the argument.
Second, Gunasekara, column 14, line 29-62 clearly states “It is possible that the root access point 305-R is unable to provide a combined downlink data rate output equal to 280 megabits per second. In other words, there may be so many users or so much interference that the downlink through mesh network 391 becomes saturated and only supports half the bandwidth such as 140 megabits per second. In such an instance, the management resource can be configured to proportionally adjacent allocation of wireless bandwidth in mesh network 391 such that each of the subscribers is allocated a portion (e.g., half) of their original assigned class of service data rate. For example, the management resource 140 can be configured to assign wireless communication link 328-1 wireless bandwidth to support a data rate of 30 megabits per second (each of computer devices 350-1 and 350-2 would be allocated 15 megabits per second); wireless communication link 328-2 can be assigned wireless bandwidth to support a data rate of 20 megabits per second (for computer device 350-3); wireless communication link 328-3 can be assigned wireless bandwidth to support a data rate of 50 megabits per second; wireless communication link 328-4 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-5 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-6 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-7 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; and wireless communication link 328-8 can be assigned wireless bandwidth to support a data rate of 40 megabits per second (each of computer devices 350-4 and 350-5 would be allocated 20 megabits per second). Thus, the available wireless bandwidth allocated to communicate with respective mesh access points 305 in mesh network 391 can vary.”
Clearly, “280 megabits per second” is the total bandwidth demand for a total number of APs in the mesh network including bandwidth demand from the plurality of APs.
This can be easily understood by looking at fig 3 as the sum of all the demands from computer devices 350 (which are connected to respective MAPs 305) is 280 megabits per second (COS = 3 is 30 megabits per second; COS = 4 is 40 megabits per second)
As thus, it’s very clear that Gunasekara teaches “assign Resource Units (RU) to the plurality of APs based on the demand information and individual bandwidth demands from individual APs of the plurality of APs relative to a total bandwidth demand for a total number of APs in the mesh network including bandwidth demand from the plurality of APs” because for example, even though MAP 305-1 demands 60 megabits per second (computer devices 350-1, 350-2 each demands 30 megabits per second), only half of what MAP 305-1 demands (30 megabits per second) is assigned to MAP 305-1 (link 328-1) because the total bandwidth demand (280 megabits per second) doubles the available bandwidth (140 megabits per second).
Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the rest of Applicants’ arguments, Applicants relied on the same arguments as presented above. In response, the Examiner respectfully disagrees for the same reasons stated above.
As a show of good faith to compact prosecution, Examiner had revised the rejections include a few more sections (new grounds of rejection) of Gunasekara to help Applicants better understand the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunasekara, US 9,072,092.

For claim 15. Gunasekara teaches: A Wireless Local Area Network (LAN) Controller (WLC), comprising: a processor; and a memory storage device including instructions that when executed by the processor enable the WLC (Gunasekara, fig 7, column 19, line 40 to column 20, line 39) to: 
receive demand information from a plurality of Access Points (APs) comprising a mesh network; (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “Management resource 140 communicates with mesh access points 305 (or other suitable resource) to obtain connectivity status information. In this example, the received connectivity status information from mesh access point 305-1 (or other suitable resource) indicates that the computer device 350-1 and computer device 350-2 are both communicatively coupled to mesh access point 305-1; received connectivity status information from mesh access point 305-2 (or other suitable resource) indicates that the computer device 350-3 is communicatively coupled to mesh access point 305-2; the received connectivity status information from mesh access point 305-4 (or other suitable resource) indicates that the computer device 350-4 and computer device 350-5 are both communicatively coupled to mesh access point 305-4; the received connectivity status information from mesh access point 305-3 (or other suitable resource) indicates that the computer devices 350-6, 350-7, and 350-8 are communicatively coupled to mesh access point 305-3. As shown, each of the computer devices 350 is assigned to a respective class of service. Assume in this example that there are four possible classes of service such as class of service #1, class of service #2, class of service #3, and class of service #4. Each class can support a different downlink data rate. For sake of simplicity and by way of a non-limiting example, class of service #1 can support a downlink data rate of 10 megabits per second to a respective subscriber; class of service #2 can support a downlink data rate of 20 megabits per second to a respective subscriber; class of service #3 can support a downlink data rate of 30 megabits per second to a respective subscriber; and class of service #4 can support a downlink data rate of 40 megabits per second to a respective subscriber. As previously discussed, the management resource 140 allocates use of wireless bandwidth available in mesh network 391 to wireless communication links 328 based on one or more parameters such as number of users, class of service, etc. The class of service information for each of the subscribers and corresponding computer devices can be retrieved from any suitable resource. For example, the computer devices operated by the subscribers can be configured to provide the class of service information. Alternatively, the management resource 140 in the root access point 305-R can be configured to access settings from a remote server that stores the information. In this non-limiting example, as shown, the subscriber at computer device 350-1 is assigned class of service #3; the subscriber at computer device 350-2 is assigned class of service #3… Further in this non-limiting example, the subscriber at computer device 350-3 is assigned class of service #4; the subscriber at computer device 350-4 is assigned class of service #4; the subscriber at computer device 350-5 is assigned class of service #4; the subscriber at computer device 350-6 is assigned class of service #4; the subscriber at computer device 350-7 is assigned class of service #3; the subscriber at computer device 350-8 is assigned class of service #3.”)
and assign Resource Units (RU) to the plurality of APs based on the demand information and individual bandwidth demands from individual APs of the plurality of APs relative to a total bandwidth demand for a total number of APs in the mesh network including bandwidth demand from the plurality of APs. (Gunasekara, fig 3, column 14, line 29-62, “It is possible that the root access point 305-R is unable to provide a combined downlink data rate output equal to 280 megabits per second. In other words, there may be so many users or so much interference that the downlink through mesh network 391 becomes saturated and only supports half the bandwidth such as 140 megabits per second. In such an instance, the management resource can be configured to proportionally adjacent allocation of wireless bandwidth in mesh network 391 such that each of the subscribers is allocated a portion (e.g., half) of their original assigned class of service data rate. For example, the management resource 140 can be configured to assign wireless communication link 328-1 wireless bandwidth to support a data rate of 30 megabits per second (each of computer devices 350-1 and 350-2 would be allocated 15 megabits per second); wireless communication link 328-2 can be assigned wireless bandwidth to support a data rate of 20 megabits per second (for computer device 350-3); wireless communication link 328-3 can be assigned wireless bandwidth to support a data rate of 50 megabits per second; wireless communication link 328-4 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-5 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-6 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-7 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; and wireless communication link 328-8 can be assigned wireless bandwidth to support a data rate of 40 megabits per second (each of computer devices 350-4 and 350-5 would be allocated 20 megabits per second). Thus, the available wireless bandwidth allocated to communicate with respective mesh access points 305 in mesh network 391 can vary.”; “280 megabits per second” is the total bandwidth demand for a total number of APs in the mesh network including bandwidth demand from the plurality of APs because fig 3 clearly shows that the sum of all the demands from computer devices 350 (which are connected to respective MAPs 305) is 280 megabits per second (COS = 3 is 30 megabits per second; COS = 4 is 40 megabits per second); as thus it’s very clear that Gunasekara teaches the limitation because, as described above, for example, even though MAP 305-1 demands 60 megabits per second (computer devices 350-1, 350-2 each demands 30 megabits per second), only half of what MAP 305-1 demands (30 megabits per second) is assigned to MAP 305-1 (link 328-1) because the total bandwidth demand (280 megabits per second) doubles the available bandwidth (140 megabits per second); also see fig 1, column 9, line 3 to line 34 and fig 4, column 17, line 34 to column 18, line 4 for more examples)

For claim 17. Gunasekara discloses all the limitations of claim 15, and Gunasekara further teaches: wherein the individual bandwidth demand for a backhaul connection between a first AP and a second AP of the plurality of APs is less than a combined bandwidth demand for access connections for the first AP when associated devices using the access connections are sending traffic that is not carried by the backhaul connection. (Gunasekara, fig 3, column 14, line 29-62, backhaul links 328-4, 328-5, 328-6, 328-7 between the various access points are not assigned any bandwidth (no bandwidth demand) when the associated computer devices’ traffic is not carried by such backhaul links; 0 bandwidth is less than the combined bandwidth demands of the computer devices)

For claim 18. Gunasekara discloses all the limitations of claim 15, and Gunasekara further teaches: wherein the plurality of APs include a single root AP (RAP) and a plurality of mesh APs (MAPs), wherein the RAP is connected to an external network via a wired connection and wireless connected to at least one MAP of the plurality of MAPs via a backhaul connection, and each MAP of the plurality of MAPs is wireless connected to at least one MAP of the plurality of MAPs or the RAP via a corresponding backhaul connection. (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “Wireless communication link 328-1 in mesh network 391 supports communications between root access point 305-R and mesh access point 305-1; wireless communication link 328-2 supports communications between root access point 305-R and mesh access point 305-2; wireless communication link 328-3 supports communications between root access point 305-R and mesh access point 305-3; wireless communication link 328-4 supports communications between mesh access point 305-1 and mesh access point 305-2; wireless communication link 328-5 supports communications between mesh access point 305-2 and mesh access point 305-3; wireless communication link 328-6 supports communications between mesh access point 305-1 and mesh access point 305-4; wireless communication link 328-7 supports communications between mesh access point 305-2 and mesh access point 305-4; wireless communication link 328-8 supports communications between mesh access point 305-3 and mesh access point 305-4.”; fig 1, column 7, line 58-65, “The root access point 105-R is coupled (via a suitable link such as a wired connection to switch resource 155. Switch resource 155 forwards the communications received from root access point 105-R over network 190 to target destinations such as one or more server resources 170 (e.g., server resource 170-2, server resource 170-3, etc.).”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Raman, US 2011/0069686.

For claim 1. Gunasekara teaches: A method comprising: 
identifying devices engaged in wireless communication over a shared channel in a mesh network, the devices including a first Access Point (AP), a second AP in wireless communication with the first AP via a first backhaul connection, and a third AP in wireless communication with the first AP via a second backhaul connection; (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “Wireless communication link 328-1 in mesh network 391 supports communications between root access point 305-R and mesh access point 305-1; wireless communication link 328-2 supports communications between root access point 305-R and mesh access point 305-2; wireless communication link 328-3 supports communications between root access point 305-R and mesh access point 305-3; wireless communication link 328-4 supports communications between mesh access point 305-1 and mesh access point 305-2; wireless communication link 328-5 supports communications between mesh access point 305-2 and mesh access point 305-3; wireless communication link 328-6 supports communications between mesh access point 305-1 and mesh access point 305-4; wireless communication link 328-7 supports communications between mesh access point 305-2 and mesh access point 305-4; wireless communication link 328-8 supports communications between mesh access point 305-3 and mesh access point 305-4.” implicit that communications between devices in mesh network are over a shared channel)
determining a first demand for bandwidth in the shared channel over the first backhaul connection and a second demand for bandwidth over the second backhaul connection; (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “Management resource 140 communicates with mesh access points 305 (or other suitable resource) to obtain connectivity status information. In this example, the received connectivity status information from mesh access point 305-1 (or other suitable resource) indicates that the computer device 350-1 and computer device 350-2 are both communicatively coupled to mesh access point 305-1; received connectivity status information from mesh access point 305-2 (or other suitable resource) indicates that the computer device 350-3 is communicatively coupled to mesh access point 305-2; the received connectivity status information from mesh access point 305-4 (or other suitable resource) indicates that the computer device 350-4 and computer device 350-5 are both communicatively coupled to mesh access point 305-4; the received connectivity status information from mesh access point 305-3 (or other suitable resource) indicates that the computer devices 350-6, 350-7, and 350-8 are communicatively coupled to mesh access point 305-3. As shown, each of the computer devices 350 is assigned to a respective class of service. Assume in this example that there are four possible classes of service such as class of service #1, class of service #2, class of service #3, and class of service #4. Each class can support a different downlink data rate. For sake of simplicity and by way of a non-limiting example, class of service #1 can support a downlink data rate of 10 megabits per second to a respective subscriber; class of service #2 can support a downlink data rate of 20 megabits per second to a respective subscriber; class of service #3 can support a downlink data rate of 30 megabits per second to a respective subscriber; and class of service #4 can support a downlink data rate of 40 megabits per second to a respective subscriber. As previously discussed, the management resource 140 allocates use of wireless bandwidth available in mesh network 391 to wireless communication links 328 based on one or more parameters such as number of users, class of service, etc. The class of service information for each of the subscribers and corresponding computer devices can be retrieved from any suitable resource. For example, the computer devices operated by the subscribers can be configured to provide the class of service information. Alternatively, the management resource 140 in the root access point 305-R can be configured to access settings from a remote server that stores the information. In this non-limiting example, as shown, the subscriber at computer device 350-1 is assigned class of service #3; the subscriber at computer device 350-2 is assigned class of service #3… Further in this non-limiting example, the subscriber at computer device 350-3 is assigned class of service #4; the subscriber at computer device 350-4 is assigned class of service #4; the subscriber at computer device 350-5 is assigned class of service #4; the subscriber at computer device 350-6 is assigned class of service #4; the subscriber at computer device 350-7 is assigned class of service #3; the subscriber at computer device 350-8 is assigned class of service #3.”; fig 3, column 14, line 29-62, “It is possible that the root access point 305-R is unable to provide a combined downlink data rate output equal to 280 megabits per second. In other words, there may be so many users or so much interference that the downlink through mesh network 391 becomes saturated and only supports half the bandwidth such as 140 megabits per second. In such an instance, the management resource can be configured to proportionally adjacent allocation of wireless bandwidth in mesh network 391 such that each of the subscribers is allocated a portion (e.g., half) of their original assigned class of service data rate. For example, the management resource 140 can be configured to assign wireless communication link 328-1 wireless bandwidth to support a data rate of 30 megabits per second (each of computer devices 350-1 and 350-2 would be allocated 15 megabits per second); wireless communication link 328-2 can be assigned wireless bandwidth to support a data rate of 20 megabits per second (for computer device 350-3); wireless communication link 328-3 can be assigned wireless bandwidth to support a data rate of 50 megabits per second; wireless communication link 328-4 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-5 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-6 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-7 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; and wireless communication link 328-8 can be assigned wireless bandwidth to support a data rate of 40 megabits per second (each of computer devices 350-4 and 350-5 would be allocated 20 megabits per second). Thus, the available wireless bandwidth allocated to communicate with respective mesh access points 305 in mesh network 391 can vary.”)
and assigning Resource Units (RUs) to the first backhaul connection based on the first demand relative to a total bandwidth demand for a total number of APs in the mesh network within the shared channel and to the second backhaul connection based on the second demand relative to the total bandwidth demand, wherein the total bandwidth demand includes the first demand and the second demand. (Gunasekara, fig 3, column 14, line 29-62, “It is possible that the root access point 305-R is unable to provide a combined downlink data rate output equal to 280 megabits per second. In other words, there may be so many users or so much interference that the downlink through mesh network 391 becomes saturated and only supports half the bandwidth such as 140 megabits per second. In such an instance, the management resource can be configured to proportionally adjacent allocation of wireless bandwidth in mesh network 391 such that each of the subscribers is allocated a portion (e.g., half) of their original assigned class of service data rate. For example, the management resource 140 can be configured to assign wireless communication link 328-1 wireless bandwidth to support a data rate of 30 megabits per second (each of computer devices 350-1 and 350-2 would be allocated 15 megabits per second); wireless communication link 328-2 can be assigned wireless bandwidth to support a data rate of 20 megabits per second (for computer device 350-3); wireless communication link 328-3 can be assigned wireless bandwidth to support a data rate of 50 megabits per second; wireless communication link 328-4 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-5 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-6 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-7 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; and wireless communication link 328-8 can be assigned wireless bandwidth to support a data rate of 40 megabits per second (each of computer devices 350-4 and 350-5 would be allocated 20 megabits per second). Thus, the available wireless bandwidth allocated to communicate with respective mesh access points 305 in mesh network 391 can vary.”; “280 megabits per second” is the total bandwidth demand for a total number of APs in the mesh network including bandwidth demand from the plurality of APs because fig 3 clearly shows that the sum of all the demands from computer devices 350 (which are connected to respective MAPs 305) is 280 megabits per second (COS = 3 is 30 megabits per second; COS = 4 is 40 megabits per second); as thus it’s very clear that Gunasekara teaches the limitation because, as described above, for example, even though MAP 305-1 demands 60 megabits per second (computer devices 350-1, 350-2 each demands 30 megabits per second), only half of what MAP 305-1 demands (30 megabits per second) is assigned to MAP 305-1 (link 328-1) because the total bandwidth demand (280 megabits per second) doubles the available bandwidth (140 megabits per second); also see fig 1, column 9, line 3 to line 34 and fig 4, column 17, line 34 to column 18, line 4 for more examples)
Even though it’s implicit that communications between devices in mesh network are over a shared channel, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Raman from the same or similar fields of endeavor teaches: communications between devices in mesh network are over a shared channel (Raman, paragraph 5-6, “For various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point. In many installations, this same channel may also be used in communicating between the access point and the wireless client.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Raman into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Raman suggests the beneficial way of having such communications over a shared channel since for various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point, this same channel may also be used in communicating between the access point and the wireless client (Raman, paragraph 5-6) in the analogous art of communication.

For claim 2. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the first demand includes: backhaul communications between the second AP to other APs in the mesh network; downlink communications from the second AP to client devices associated with the second AP; and uplink communications from the client device to the second AP. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “In addition to being a pass-through device in which wireless communications are forwarded over wireless communication link 328-7 to computer devices 350-4 and 350-5, the mesh access point 305-2 supports forwarding of communications to computer device 350-3 over wireless communication link 338-3. In such an instance, to accommodate communications to a combination of the computer devices 350-3, 350-4, and 350-5, the management resource 140 allocates sufficient wireless bandwidth to support a data rate of 120 megabits per second over wireless communication link 328-2.”; 328-7 is backhaul communications between access point 305-2 and access point 305-4; 338-3 is communication between access point 305-2 and computer device; column 18, line 5-7, “Note that the wireless bandwidth in mesh network 491 can be allocated in a similar manner to support fairness of transmitting data on the uplink from mesh access points to root access point 405-R.”)

For claim 3. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: further comprising: determining a third demand for bandwidth in the shared channel over a first access connection between the second AP and a first client device; assigning RUs to the first access connection based on the third demand relative to the total bandwidth demand within the shared channel; and wherein the total bandwidth demand includes the third demand. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “In addition to being a pass-through device in which wireless communications are forwarded over wireless communication link 328-7 to computer devices 350-4 and 350-5, the mesh access point 305-2 supports forwarding of communications to computer device 350-3 over wireless communication link 338-3. In such an instance, to accommodate communications to a combination of the computer devices 350-3, 350-4, and 350-5, the management resource 140 allocates sufficient wireless bandwidth to support a data rate of 120 megabits per second over wireless communication link 328-2.”; 338-3 is access connection between access point 305-2 and computer device)

For claim 5. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the second AP is in wireless communication with a first client device via a first access connection and with a second client device via a second access connection, (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “In this example, multiple computer devices 350-1 and 350-2 are communicatively coupled to mesh access point 305-1. Wireless communication link 338-1 supports communications between the computer device 350-1 and the mesh access point 305-1. Wireless communication link 338-2 supports communications between the computer device 350-2 and the mesh access point 305-1. Further in this example, computer device 350-3 is communicatively coupled to mesh access point 305-2. Wireless communication link 338-3 supports communications between the computer device 350-3 and the mesh access point 305-2. Further in this example, multiple computer devices 350-4 and 350-5 are communicatively coupled to mesh access point 305-4. Wireless communication link 338-4 supports communications between the computer device 350-4 and the mesh access point 305-4. Wireless communication link 338-5 supports communications between the computer device 350-5 and the mesh access point 305-4. Further in this example, multiple computer devices 350-6, 350-7 and 350-8 are communicatively coupled to mesh access point 305-3. Wireless communication link 338-6 supports communications between the computer device 350-6 and the mesh access point 305-3; wireless communication link 338-7 supports communications between the computer device 350-7 and the mesh access point 305-3; wireless communication link 338-8 supports communications between the computer device 350-8 and the mesh access point 305-3.”) 
wherein fewer RUs are assigned to the first backhaul connection than to a combination of the first access connection and the second access connection in response to identifying that communications between the first client device and the second client device do not flow to the first AP. (Gunasekara, fig 3, column 14, line 29-62, backhaul links 328-4, 328-5, 328-6, 328-7 between the various access points are not assigned any bandwidth (no bandwidth demand) when the associated computer devices’ traffic is not carried by such backhaul links; 0 bandwidth is less than the combined bandwidth demands of the computer devices)

For claim 7. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the second AP is in wireless communication with at least one of: a first User Equipment Device (UED); a fourth AP; and a Work Group Bridge (WGB) in wired communication with a second UED. (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “Wireless communication link 328-1 in mesh network 391 supports communications between root access point 305-R and mesh access point 305-1; wireless communication link 328-2 supports communications between root access point 305-R and mesh access point 305-2; wireless communication link 328-3 supports communications between root access point 305-R and mesh access point 305-3; wireless communication link 328-4 supports communications between mesh access point 305-1 and mesh access point 305-2; wireless communication link 328-5 supports communications between mesh access point 305-2 and mesh access point 305-3; wireless communication link 328-6 supports communications between mesh access point 305-1 and mesh access point 305-4; wireless communication link 328-7 supports communications between mesh access point 305-2 and mesh access point 305-4; wireless communication link 328-8 supports communications between mesh access point 305-3 and mesh access point 305-4. In this example, multiple computer devices 350-1 and 350-2 are communicatively coupled to mesh access point 305-1. Wireless communication link 338-1 supports communications between the computer device 350-1 and the mesh access point 305-1. Wireless communication link 338-2 supports communications between the computer device 350-2 and the mesh access point 305-1. Further in this example, computer device 350-3 is communicatively coupled to mesh access point 305-2. Wireless communication link 338-3 supports communications between the computer device 350-3 and the mesh access point 305-2. Further in this example, multiple computer devices 350-4 and 350-5 are communicatively coupled to mesh access point 305-4. Wireless communication link 338-4 supports communications between the computer device 350-4 and the mesh access point 305-4. Wireless communication link 338-5 supports communications between the computer device 350-5 and the mesh access point 305-4. Further in this example, multiple computer devices 350-6, 350-7 and 350-8 are communicatively coupled to mesh access point 305-3. Wireless communication link 338-6 supports communications between the computer device 350-6 and the mesh access point 305-3; wireless communication link 338-7 supports communications between the computer device 350-7 and the mesh access point 305-3; wireless communication link 338-8 supports communications between the computer device 350-8 and the mesh access point 305-3.”)

For claim 8. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the first AP is a root AP for the mesh network. (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, root access point 305-R)

For claim 9. Gunasekara teaches: A mesh network operating on a shared channel (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, mesh network; implicit that mesh network operating on a shared channel) including: 
a root Access Point (RAP) connected to a wireless controller; (Gunasekara, fig 3, root access point 305-R connected to management resource 140; also see column 8, line 36-42, “Management resource 140 can be located in any suitable one or more locations. In one embodiment, the management resource 140 is disposed in root access point 105-R.”)
a first Mesh Access Point (MAP) in direct communication with: the RAP via a first backhaul connection; a first user equipment device (UED) associated with the first MAP via a first access connection; and a second UED associated with the first MAP via a second access connection; a second MAP in direct communication with: the RAP via a second backhaul connection; (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “Wireless communication link 328-1 in mesh network 391 supports communications between root access point 305-R and mesh access point 305-1; wireless communication link 328-2 supports communications between root access point 305-R and mesh access point 305-2; wireless communication link 328-3 supports communications between root access point 305-R and mesh access point 305-3; wireless communication link 328-4 supports communications between mesh access point 305-1 and mesh access point 305-2; wireless communication link 328-5 supports communications between mesh access point 305-2 and mesh access point 305-3; wireless communication link 328-6 supports communications between mesh access point 305-1 and mesh access point 305-4; wireless communication link 328-7 supports communications between mesh access point 305-2 and mesh access point 305-4; wireless communication link 328-8 supports communications between mesh access point 305-3 and mesh access point 305-4. In this example, multiple computer devices 350-1 and 350-2 are communicatively coupled to mesh access point 305-1. Wireless communication link 338-1 supports communications between the computer device 350-1 and the mesh access point 305-1. Wireless communication link 338-2 supports communications between the computer device 350-2 and the mesh access point 305-1. Further in this example, computer device 350-3 is communicatively coupled to mesh access point 305-2. Wireless communication link 338-3 supports communications between the computer device 350-3 and the mesh access point 305-2. Further in this example, multiple computer devices 350-4 and 350-5 are communicatively coupled to mesh access point 305-4. Wireless communication link 338-4 supports communications between the computer device 350-4 and the mesh access point 305-4. Wireless communication link 338-5 supports communications between the computer device 350-5 and the mesh access point 305-4. Further in this example, multiple computer devices 350-6, 350-7 and 350-8 are communicatively coupled to mesh access point 305-3. Wireless communication link 338-6 supports communications between the computer device 350-6 and the mesh access point 305-3; wireless communication link 338-7 supports communications between the computer device 350-7 and the mesh access point 305-3; wireless communication link 338-8 supports communications between the computer device 350-8 and the mesh access point 305-3.”)
and wherein the wireless controller is configured to: assign Resource Units (RUs) for the first backhaul connection, the second backhaul connection, the first access connection, and the second access connection based on relative transmission needs for individual connections of the first backhaul connection, the second backhaul connection, the first access connection, and the second access connection relative to a total bandwidth demand for a total number of access points (APs) in the mesh network including the first backhaul connection, the second backhaul connection, the first access connection, and the second access connection. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “Management resource 140 communicates with mesh access points 305 (or other suitable resource) to obtain connectivity status information. In this example, the received connectivity status information from mesh access point 305-1 (or other suitable resource) indicates that the computer device 350-1 and computer device 350-2 are both communicatively coupled to mesh access point 305-1; received connectivity status information from mesh access point 305-2 (or other suitable resource) indicates that the computer device 350-3 is communicatively coupled to mesh access point 305-2; the received connectivity status information from mesh access point 305-4 (or other suitable resource) indicates that the computer device 350-4 and computer device 350-5 are both communicatively coupled to mesh access point 305-4; the received connectivity status information from mesh access point 305-3 (or other suitable resource) indicates that the computer devices 350-6, 350-7, and 350-8 are communicatively coupled to mesh access point 305-3. As shown, each of the computer devices 350 is assigned to a respective class of service. Assume in this example that there are four possible classes of service such as class of service #1, class of service #2, class of service #3, and class of service #4. Each class can support a different downlink data rate. For sake of simplicity and by way of a non-limiting example, class of service #1 can support a downlink data rate of 10 megabits per second to a respective subscriber; class of service #2 can support a downlink data rate of 20 megabits per second to a respective subscriber; class of service #3 can support a downlink data rate of 30 megabits per second to a respective subscriber; and class of service #4 can support a downlink data rate of 40 megabits per second to a respective subscriber. As previously discussed, the management resource 140 allocates use of wireless bandwidth available in mesh network 391 to wireless communication links 328 based on one or more parameters such as number of users, class of service, etc. The class of service information for each of the subscribers and corresponding computer devices can be retrieved from any suitable resource. For example, the computer devices operated by the subscribers can be configured to provide the class of service information. Alternatively, the management resource 140 in the root access point 305-R can be configured to access settings from a remote server that stores the information. In this non-limiting example, as shown, the subscriber at computer device 350-1 is assigned class of service #3; the subscriber at computer device 350-2 is assigned class of service #3… Further in this non-limiting example, the subscriber at computer device 350-3 is assigned class of service #4; the subscriber at computer device 350-4 is assigned class of service #4; the subscriber at computer device 350-5 is assigned class of service #4; the subscriber at computer device 350-6 is assigned class of service #4; the subscriber at computer device 350-7 is assigned class of service #3; the subscriber at computer device 350-8 is assigned class of service #3.”; fig 3, column 14, line 29-62, “It is possible that the root access point 305-R is unable to provide a combined downlink data rate output equal to 280 megabits per second. In other words, there may be so many users or so much interference that the downlink through mesh network 391 becomes saturated and only supports half the bandwidth such as 140 megabits per second. In such an instance, the management resource can be configured to proportionally adjacent allocation of wireless bandwidth in mesh network 391 such that each of the subscribers is allocated a portion (e.g., half) of their original assigned class of service data rate. For example, the management resource 140 can be configured to assign wireless communication link 328-1 wireless bandwidth to support a data rate of 30 megabits per second (each of computer devices 350-1 and 350-2 would be allocated 15 megabits per second); wireless communication link 328-2 can be assigned wireless bandwidth to support a data rate of 20 megabits per second (for computer device 350-3); wireless communication link 328-3 can be assigned wireless bandwidth to support a data rate of 50 megabits per second; wireless communication link 328-4 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-5 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-6 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; wireless communication link 328-7 can be assigned wireless bandwidth to support a data rate of 0 megabits per second; and wireless communication link 328-8 can be assigned wireless bandwidth to support a data rate of 40 megabits per second (each of computer devices 350-4 and 350-5 would be allocated 20 megabits per second). Thus, the available wireless bandwidth allocated to communicate with respective mesh access points 305 in mesh network 391 can vary.”; “280 megabits per second” is the total bandwidth demand for a total number of APs in the mesh network including bandwidth demand from the plurality of APs because fig 3 clearly shows that the sum of all the demands from computer devices 350 (which are connected to respective MAPs 305) is 280 megabits per second (COS = 3 is 30 megabits per second; COS = 4 is 40 megabits per second); as thus it’s very clear that Gunasekara teaches the limitation because, as described above, for example, even though MAP 305-1 demands 60 megabits per second (computer devices 350-1, 350-2 each demands 30 megabits per second), only half of what MAP 305-1 demands (30 megabits per second) is assigned to MAP 305-1 (link 328-1) because the total bandwidth demand (280 megabits per second) doubles the available bandwidth (140 megabits per second); also see fig 1, column 9, line 3 to line 34 and fig 4, column 17, line 34 to column 18, line 4 for more examples)
Even though it’s implicit that mesh network operating on a shared channel, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Raman from the same or similar fields of endeavor teaches: mesh network operating on a shared channel (Raman, paragraph 5-6, “For various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point. In many installations, this same channel may also be used in communicating between the access point and the wireless client.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Raman into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Raman suggests the beneficial way of having such communications over a shared channel since for various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point, this same channel may also be used in communicating between the access point and the wireless client (Raman, paragraph 5-6) in the analogous art of communication.

For claim 10. Gunasekara and Raman disclose all the limitations of claim 9, and Gunasekara further teaches: wherein a greater number of RUs are assigned over a combination of the first access connection and the second access connection than the first backhaul connection based on a traffic flow between the first UED and the second UED not including the RAP. (Gunasekara, fig 3, column 14, line 29-62, backhaul links 328-4, 328-5, 328-6, 328-7 between the various access points are not assigned any bandwidth when the associated computer devices’ traffic is not carried by such backhaul links; 0 is fewer than the bandwidths assigned for the computer devices)

For claim 11. Gunasekara and Raman disclose all the limitations of claim 9, and Gunasekara further teaches: wherein the wireless controller is further configured to reassign RUs over the shared channel at a later time period based on an updated demand for data transmission in response to at least one of: a predefined amount of time passing; a new device joining the mesh network; an existing device leaving the mesh network; and a buffer status report for the first MAP exceeding a threshold. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “In one embodiment, the management resource 140 occasionally or periodically reassesses the current wireless bandwidth allocations in mesh network 391 to adjust current allocations. The current allocations may be static for some amount of time before they need to be changed. For example, the management resource 140 can configure the allocation of wireless bandwidth as discussed above. After several minutes, or passage of some amount of time, the management resource 140 can update the allocation of bandwidth to different values to account for changing conditions such as a failure, increased number of subscribers using a particular mesh access point, etc.”)

For claim 12. Gunasekara and Raman disclose all the limitations of claim 9, and Gunasekara further teaches: wherein the second MAP is connected to a third UED via a third access connection and a greater number of RUs are assigned for the third access connection than either of the first access connection or the second access connection based on the third UED demanding more bandwidth than either the first UED or the second UED. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “As shown, each of the computer devices 350 is assigned to a respective class of service. Assume in this example that there are four possible classes of service such as class of service #1, class of service #2, class of service #3, and class of service #4. Each class can support a different downlink data rate. For sake of simplicity and by way of a non-limiting example, class of service #1 can support a downlink data rate of 10 megabits per second to a respective subscriber; class of service #2 can support a downlink data rate of 20 megabits per second to a respective subscriber; class of service #3 can support a downlink data rate of 30 megabits per second to a respective subscriber; and class of service #4 can support a downlink data rate of 40 megabits per second to a respective subscriber”; class 4 device demands more bandwidth than class 3; implicit that another device (of class 4) can be connected to access point 305-1; thus the device of class 4 would have greater bandwidth resource than device 350-1 (class 3) and 350-2 (class 3); also see column 18, line 59 to column 19, line 39 for more information regarding new device connection)

For claim 13. Gunasekara and Raman disclose all the limitations of claim 9, and Gunasekara further teaches: wherein the wireless controller over-assigns the RUs such that a first RU assigned to the first access connection and a second RU assigned to a third access connection between the second MAP and a third UED (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “To facilitate assigned data rates, the management resource 140 allocates sufficient wireless bandwidth from root access point 305-R to wireless communication link 328-1 to transmit 60 megabits per second of data to mesh access point 305-1. Mesh access point 305-1 supports a 30 megabits per second data rate over wireless communication link 338-1 to computer device 350-1. Mesh access point 305-1 supports a 30 megabits per second data rate over wireless communication link 338-2 to computer device 350-2… In addition to being a pass-through device in which wireless communications are forwarded over wireless communication link 328-7 to computer devices 350-4 and 350-5, the mesh access point 305-2 supports forwarding of communications to computer device 350-3 over wireless communication link 338-3. In such an instance, to accommodate communications to a combination of the computer devices 350-3, 350-4, and 350-5, the management resource 140 allocates sufficient wireless bandwidth to support a data rate of 120 megabits per second over wireless communication link 328-2. Lastly, a combination of the computer devices 350-6, 350-7, and 350-8 requires a data rate of 100 megabits per second (e.g., 30+30+40). The management resource 140 allocates appropriate bandwidth to wireless communication link 328-3 to support the combined data rate requirement of 100 megabits per second.”) 
Gunasekara doesn’t teach: are transmitted during a shared time on a shared subcarrier. 
Raman from the same or similar fields of endeavor teaches: are transmitted during a shared time on a shared subcarrier. (Raman, paragraph 5-6, “For various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point. In many installations, this same channel may also be used in communicating between the access point and the wireless client.”; shared channel means shared time, shared subcarrier)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Raman into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Raman suggests the beneficial way of having such communications over a shared channel since for various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point, this same channel may also be used in communicating between the access point and the wireless client (Raman, paragraph 5-6) in the analogous art of communication.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Raman, US 2011/0069686 and further in view of Cloonan, US 2005/0052992.

For claim 4. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the first demand is based on: a number of communications queued for transmission on the second AP; and a priority level of the communications queued for transmission. (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, number of users is number of communications; class of service is priority level)
Gunasekara doesn’t teach: an age of the communications queued for transmission;
Cloonan from the same or similar fields of endeavor teaches: an age of the communications queued for transmission; (Cloonan, paragraph 78, “The preferred mapping algorithm currently assigns an arriving bandwidth request from a particular service flow into one of several different queue categories. This assignment is based on both the short-term activity state, or usage level (needy, normal, greedy, or super-greedy) and the Priority Level for the service flow. Requesting packets are funneled into the correct queue based on service flow priority level and short term bandwidth utilization (needy, normal, greedy, and super-greedy). The mapper promotes aged requests from greedy queues to normal queues and from normal queues to needy queues. Thus, needy subscribers are serviced with a higher priority than normal and greedy subscribers.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cloonan into Gunasekara and Raman, since Gunasekara suggests a technique for managing bandwidth, and Cloonan suggests the beneficial way of including consideration of the age of the communications into such technique so that aged communications can be prioritized (Cloonan, paragraph 78) in the analogous art of communication.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Raman, US 2011/0069686 and further in view of Haartsen, US 6,590,928.

For claim 6. Gunasekara and Raman disclose all the limitations of claim 1, and Gunasekara further teaches: wherein the second AP is in wireless communication with a first device and the third AP is in wireless communication with a second device, (Gunasekara, fig 3, column 11, line 5 to column 11, line 52, “In this example, multiple computer devices 350-1 and 350-2 are communicatively coupled to mesh access point 305-1. Wireless communication link 338-1 supports communications between the computer device 350-1 and the mesh access point 305-1. Wireless communication link 338-2 supports communications between the computer device 350-2 and the mesh access point 305-1. Further in this example, computer device 350-3 is communicatively coupled to mesh access point 305-2. Wireless communication link 338-3 supports communications between the computer device 350-3 and the mesh access point 305-2. Further in this example, multiple computer devices 350-4 and 350-5 are communicatively coupled to mesh access point 305-4. Wireless communication link 338-4 supports communications between the computer device 350-4 and the mesh access point 305-4. Wireless communication link 338-5 supports communications between the computer device 350-5 and the mesh access point 305-4. Further in this example, multiple computer devices 350-6, 350-7 and 350-8 are communicatively coupled to mesh access point 305-3. Wireless communication link 338-6 supports communications between the computer device 350-6 and the mesh access point 305-3; wireless communication link 338-7 supports communications between the computer device 350-7 and the mesh access point 305-3; wireless communication link 338-8 supports communications between the computer device 350-8 and the mesh access point 305-3.”)
wherein the RUs are assigned (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “To facilitate assigned data rates, the management resource 140 allocates sufficient wireless bandwidth from root access point 305-R to wireless communication link 328-1 to transmit 60 megabits per second of data to mesh access point 305-1. Mesh access point 305-1 supports a 30 megabits per second data rate over wireless communication link 338-1 to computer device 350-1. Mesh access point 305-1 supports a 30 megabits per second data rate over wireless communication link 338-2 to computer device 350-2… In addition to being a pass-through device in which wireless communications are forwarded over wireless communication link 328-7 to computer devices 350-4 and 350-5, the mesh access point 305-2 supports forwarding of communications to computer device 350-3 over wireless communication link 338-3. In such an instance, to accommodate communications to a combination of the computer devices 350-3, 350-4, and 350-5, the management resource 140 allocates sufficient wireless bandwidth to support a data rate of 120 megabits per second over wireless communication link 328-2. Lastly, a combination of the computer devices 350-6, 350-7, and 350-8 requires a data rate of 100 megabits per second (e.g., 30+30+40). The management resource 140 allocates appropriate bandwidth to wireless communication link 328-3 to support the combined data rate requirement of 100 megabits per second.”)
Gunasekara doesn’t teach: such that first communications between the first device and the second AP and second communications between the second device and the third AP share a given time and a given frequency.
Raman from the same or similar fields of endeavor teaches: such that first communications between the first device and the second AP and second communications between the second device and the third AP share a given time and a given frequency (Raman, paragraph 5-6, “For various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point. In many installations, this same channel may also be used in communicating between the access point and the wireless client.”; same channel means same time, same frequency since channel includes time and frequency)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Raman into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Raman suggests the beneficial way of having such communications over a shared channel since for various engineering reasons, mesh networks typically operate using a single radio channel for transferring data within the mesh, that is, from access point to access point, this same channel may also be used in communicating between the access point and the wireless client (Raman, paragraph 5-6) in the analogous art of communication.
Gunasekara and Raman don’t teach: when recipients of the first communications and the second communications have geographically distinct ranges from one another. 
Haartsen from the same or similar fields of endeavor teaches: when recipients of the first communications and the second communications have geographically distinct ranges from one another. (Haartsen, fig 3, column 8, line 34 to column 9, line 17, “the network topology is either a star, as illustrated in FIG. 1; a ring, as illustrated in FIG. 2; or a mesh, as illustrated in FIG. 3… if the connections are sufficiently separated geographically, they can use the same channel without disturbing one another.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haartsen into Gunasekara and Raman, since Gunasekara suggests a technique for communications in a mesh network, and Haartsen suggests the beneficial way of using the same channel for connections that are sufficiently separated geographically since then they can use the same channel without disturbing one another (Haartsen, fig 3, column 8, line 34 to column 9, line 17) in the analogous art of communication.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Raman, US 2011/0069686 and further in view of Gong, US 2009/0109855.

For claim 14. Gunasekara and Raman disclose all the limitations of claim 9, however Gunasekara doesn’t teach: wherein the shared channel is used for uplink communications and where a second shared channel is used for downlink communications. 
Gong from the same or similar fields of endeavor teaches: wherein the shared channel is used for uplink communications and where a second shared channel is used for downlink communications. (Gong, paragraph 18-20, “In an example embodiment, given the characteristics of mesh networks, two additional constraints for channel assignment are employed: 1) Because each node is equipped with two backhaul radios, each node is assigned two unique channels: one is used for the upstream communication with its parent node and the other is used for downstream communication with its children. All children of the same parent share the same upstream channel to avoid the channel switching overhead at the parent node.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gong into Gunasekara and Raman, since Gunasekara suggests a technique for communications in a mesh network, and Gong suggests the beneficial way of having separate channels for uplink and downlink communications to avoid channel switching overhead while minimizing collision (Gong, paragraph 18-20) in the analogous art of communication.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Haartsen, US 6,590,928.

For claim 16. Gunasekara discloses all the limitations of claim 15, and Gunasekara further teaches: wherein the instructions, when executed by the processor, further enable the WLC to over-assign RUs to the plurality of APs (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, “To facilitate assigned data rates, the management resource 140 allocates sufficient wireless bandwidth from root access point 305-R to wireless communication link 328-1 to transmit 60 megabits per second of data to mesh access point 305-1. Mesh access point 305-1 supports a 30 megabits per second data rate over wireless communication link 338-1 to computer device 350-1. Mesh access point 305-1 supports a 30 megabits per second data rate over wireless communication link 338-2 to computer device 350-2… In addition to being a pass-through device in which wireless communications are forwarded over wireless communication link 328-7 to computer devices 350-4 and 350-5, the mesh access point 305-2 supports forwarding of communications to computer device 350-3 over wireless communication link 338-3. In such an instance, to accommodate communications to a combination of the computer devices 350-3, 350-4, and 350-5, the management resource 140 allocates sufficient wireless bandwidth to support a data rate of 120 megabits per second over wireless communication link 328-2. Lastly, a combination of the computer devices 350-6, 350-7, and 350-8 requires a data rate of 100 megabits per second (e.g., 30+30+40). The management resource 140 allocates appropriate bandwidth to wireless communication link 328-3 to support the combined data rate requirement of 100 megabits per second.”)
Gunasekara doesn’t teach: when receiving devices for communications using a shared portion of spectrum at a shared time are spatially isolated from one another. 
Haartsen from the same or similar fields of endeavor teaches: when receiving devices for communications using a shared portion of spectrum at a shared time are spatially isolated from one another. (Haartsen, fig 3, column 8, line 34 to column 9, line 17, “the network topology is either a star, as illustrated in FIG. 1; a ring, as illustrated in FIG. 2; or a mesh, as illustrated in FIG. 3… if the connections are sufficiently separated geographically, they can use the same channel without disturbing one another.”; using same channel is using a shared portion of spectrum at a shared time)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haartsen into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Haartsen suggests the beneficial way of using the same channel for connections that are sufficiently separated geographically since then they can use the same channel without disturbing one another (Haartsen, fig 3, column 8, line 34 to column 9, line 17) in the analogous art of communication.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Cloonan, US 2005/0052992.

For claim 19. Gunasekara discloses all the limitations of claim 15, and Gunasekara further teaches: wherein the demand information include at least one of: an amount of data requiring transmission; a priority of the data; (Gunasekara, fig 3, column 11, line 53 to column 13, line 48, number of users is amount of data requiring transmission since users transmits/receives data; class of service is priority level)
Gunasekara doesn’t teach: an age of the data.
Cloonan from the same or similar fields of endeavor teaches: an age of the data. (Cloonan, paragraph 78, “The preferred mapping algorithm currently assigns an arriving bandwidth request from a particular service flow into one of several different queue categories. This assignment is based on both the short-term activity state, or usage level (needy, normal, greedy, or super-greedy) and the Priority Level for the service flow. Requesting packets are funneled into the correct queue based on service flow priority level and short term bandwidth utilization (needy, normal, greedy, and super-greedy). The mapper promotes aged requests from greedy queues to normal queues and from normal queues to needy queues. Thus, needy subscribers are serviced with a higher priority than normal and greedy subscribers.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cloonan into Gunasekara, since Gunasekara suggests a technique for managing bandwidth, and Cloonan suggests the beneficial way of including consideration of the age of the communications into such technique so that aged communications can be prioritized (Cloonan, paragraph 78) in the analogous art of communication.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara, US 9,072,092 in view of Gong, US 2009/0109855.

For claim 20. Gunasekara discloses all the limitations of claim 15, however Gunasekara doesn’t teach: wherein the RUs used for uplink communications are assigned on a first shared channel in the mesh network and wherein the RUs used for downlink communications are assigned on a second shared channel in the mesh network.
Gong from the same or similar fields of endeavor teaches: wherein the RUs used for uplink communications are assigned on a first shared channel in the mesh network and wherein the RUs used for downlink communications are assigned on a second shared channel in the mesh network. (Gong, paragraph 18-20, “In an example embodiment, given the characteristics of mesh networks, two additional constraints for channel assignment are employed: 1) Because each node is equipped with two backhaul radios, each node is assigned two unique channels: one is used for the upstream communication with its parent node and the other is used for downstream communication with its children. All children of the same parent share the same upstream channel to avoid the channel switching overhead at the parent node.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Gong into Gunasekara, since Gunasekara suggests a technique for communications in a mesh network, and Gong suggests the beneficial way of having separate channels for uplink and downlink communications to avoid channel switching overhead while minimizing collision (Gong, paragraph 18-20) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462